DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 14, and 26 have been amended, claims 10, 11, 22, and 23 have been canceled, and claims 1-9, 12-21, and 24-27 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-8, 12-14, 16-20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheskin et al. (US 8,745,894), herein Cheskin, in view of Wynn et al. (US 9,788,602), herein Wynn.
Regarding claims 1 and 14, Cheskin discloses a removable insole for insertion into footwear, comprising: a base layer (second layer 2) extending through a forefoot portion, a midfoot portion, and a heel portion of the insole; a heel insert (heel cushion 4) in the heel portion, and an arch shell (stability cradle 3) in the midfoot portion of the insole beneath the base layer, wherein the arch shell comprises rear wing sections (appendages 37 and 38) and forward wing sections (appendages 35 and 36), wherein the rear wing sections partially surround a forwardmost portion of the heel insert (wherein the rear wing sections surround forward and side edges of the forwardmost portion of the heel insert), and wherein the wing sections are configured to facilitate a natural transition from the midfoot portion to the forefoot portion during a wearer's step cycle (due to the gap between the appendages which allows for increased flexibility in the midfoot region). (column 4, line 52-column 5, line 22; Fig. 1-6).
Cheskin does not specifically disclose how the heel insert in attached to the base layer. Wynn teaches an insole having a base layer (base 5) and a heel insert (heel pod 14 or 16) in the heel portion. The heel insert is secured within a shallow recess (recession area 13 or 15) of an underside of the base layer and protrudes therefrom (column 8, lines 30-67; Fig. 1, 8, 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the heel insert within a shallow recess, as taught by Wynn, in order to provide a secure attachment between the base layer and heel insert and a flush lower surface of the insole.
Regarding claims 4 and 16, Cheskin discloses that the insole is configured such that the forefoot portion of the insole extends at least to distal ends of metatarsals of a foot (Fig. 1, 2).
Regarding claims 5 and 17, Cheskin discloses that the heel portion is a cupped heel portion (Fig. 3, 4).
Regarding claims 6 and 18, Cheskin discloses that in the midfoot portion, the base layer comprises an upwardly extending contour for supporting a foot arch (at metatarsal arch support 5; column 5, lines 34-41; Fig. 1, 3, 4).
Regarding claims 7 and 19, Cheskin discloses that the forefoot portion has at least a first thickness and the midfoot portion has at least a second thickness that is greater than the first thickness (Fig. 3, 4).
Regarding claims 8 and 20, Cheskin discloses that the base layer comprises a material having a first hardness and the arch shell comprises a material having a second hardness that is greater than the first hardness (column 3, lines 15-16, 66-67).
Regarding claims 12 and 24, Cheskin discloses a cover layer (top sloth layer 1) on at least a portion of an upper surface of the base layer (column 4, lines 58-59; Fig. 2, 6).
Regarding claims 13 and 25, Cheskin discloses that the insole is a removable insole for insertion into footwear.

Claim(s) 1-9, 12-21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisoni et al. (US 6,915,598), herein Grisoni, in view of Cheskin and Lewis et al. (US 10,441,023), herein Lewis.
Regarding claims 1, 14, and 26, Grisoni discloses a removable insole (insole 10) for insertion into footwear, comprising: a base layer (lower layer 18) extending through a forefoot portion, a midfoot portion, and a heel portion of the insole; a heel cushion (pillow 14c) in the heel portion; and an arch shell (insert 26) in the midfoot portion of the insole beneath the base layer, wherein the arch shell comprises rear wing sections (wings 26a, 26b), wherein the rear wing sections partially surround a forwardmost portion of the heel cushion (Fig. 8) (column 3, lines 5-55; column 5, lines 50-55; Fig. 1, 2, 8, 9).
Grisoni does not disclose that the heel cushion is a heel insert secured within a shallow recess. Lewis teaches an insole (insole 1) having a base layer (bottom layer 12) and a heel insert (heel pad 2) in a heel portion. The heel insert is secured within a shallow recess (heel recess) of an underside of the base layer and protrudes therefrom. The heel insert includes a rounded surface, and the rounded surface faces away from the underside of the base layer. The heel pad provides increased cushioning upon heel strike (column 4, lines 47-50; column 5, line 66-column 6, line 1; Fig. 1, 17, 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heel insert, as taught by Lewis, to the insole of Grisoni as this would be a simple substitution of one type of heel cushion for another, with the predictable result of allowing for a more cushioning material to be used in the heel region for heel strike.
Grisoni appears to disclose forward wing sections (wherein the front edge of the shell is concave to form lobes at the front corners of the arch shell, as seen in Fig. 8), but does not specifically discuss the forward wing sections. Cheskin teaches a removable insole for insertion into footwear, comprising: a base layer (second layer 2) extending through a forefoot portion, a midfoot portion, and a heel portion of the insole; and an arch shell (stability cradle 3) in the midfoot portion of the insole beneath the base layer, wherein the arch shell comprises rear wing sections (appendages 37 and 38) and forward wing sections (appendages 35 and 36) (column 4, line 52-column 5, line 22; Fig. 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide forward wing sections, as taught by Cheskin, to the arch shell of Grisoni in order to provide improved flexibility to the sole in the midfoot region. The wing sections are configured to facilitate a natural transition from the midfoot portion to the forefoot portion during a wearer's step cycle (due to the gap between the appendages which allows for increased flexibility in the midfoot region).
Regarding claim 2, Grisoni does not specifically disclose that the midfoot portion of the insole comprises a flexural stiffness of 25 pounds per inch or less. However, Grisoni does teach that midfoot portion of the insole may have a flexural stiffness in the range of 5-60 pounds/inch, or more specifically in the range of 5-20 pounds/inch. Stiffnesses within this range provide sufficient support and comfort to the user (column 6, lines 3-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the midfoot portion of the insole with a flexural stiffness of 25 pounds per inch or less, in order to provide sufficient comfort and support, depending on the specific needs of the user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 3 and 15, Grisoni does not specifically disclose that the midfoot portion of the insole comprises a flexural stiffness of 8 pounds per inch or more. However, Grisoni does teach that midfoot portion of the insole may have a flexural stiffness in the range of 5-60 pounds/inch, or more specifically in the range of 5-20 pounds/inch. Stiffnesses within this range provide sufficient support and comfort to the user (column 6, lines 3-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the midfoot portion of the insole with a flexural stiffness of 8 pounds per inch or more, in order to provide sufficient comfort and support, depending on the specific needs of the user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 4 and 16, Grisoni discloses that the insole is configured such that the forefoot portion of the insole extends at least to distal ends of metatarsals of a foot (column 2, line 61-column 3, line 2).
Regarding claims 5 and 17, Grisoni discloses that the heel portion is a cupped heel portion (column 3, lines 27-28; Fig. 1, 9).
Regarding claims 6 and 18, Grisoni discloses that in the midfoot portion, the base layer comprises an upwardly extending contour for supporting a foot arch (column 3, lines 25-26; Fig. 3, 5, 9).
Regarding claims 7 and 19, Grisoni discloses that the forefoot portion has at least a first thickness and the midfoot portion has at least a second thickness that is greater than the first thickness (column 3, lines 16-19).
Regarding claims 8 and 20, Grisoni discloses that the base layer comprises a material having a first hardness and the arch shell comprises a material having a second hardness that is greater than the first hardness (column 5, lines 50-54).
Regarding claims 9 and 21, Grisoni discloses that the arch shell has a constant thickness (column 2, lines 5-6).
Regarding claims 12 and 24, Grisoni discloses a cover layer (top cover 20) on at least a portion of an upper surface of the base layer (column 3, lines 51-55; Fig. 9).
Regarding claims 13 and 25, Grisoni discloses that the insole is a removable insole for insertion into footwear.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisoni, Cheskin, and   Lewis, as applied to claim 26, further in view of Bushby (US 8,216,162).
Grisoni, Cheskin, and Lewis do not disclose a set of insoles comprising two or more of the removable insoles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a set of insoles in order to have at least one insole per shoe, allowing a user to comfortably wear a pair of shoes.
Grisoni, Cheskin, and Lewis do not disclose instructions. Bushby teaches providing a foot support in combination with instructions for using the foot support (column 4, lines 8-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide instructions, as taught by Bushby, in order to aid the user in using the foot supports properly.
Grisoni, Cheskin, Lewis, and Bushby teach the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim(s).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide instruction for using the set of removable insoles for relieving plantar fasciitis pain since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of instruction does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter e.g. the instructions and the substrate e.g. the insoles which is required for patentability.
Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. Applicant argues that the rear wing sections of Cheskin do not partially surround a forwardmost portion of the heel insert. However, the rear wing sections surround only front and side portions of the forwardmost portion of the heel insert, but not the rear portion. Therefore, the rear wing sections do partially surround the heel insert. 
	Applicant’s further arguments with respect to claim(s) 1, 14, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732